Citation Nr: 0712446	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  He served in Vietnam, and his decorations 
include the Combat Infantryman's Badge. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded this case to the RO in April 2006 so that 
the veteran could be given proper VCAA notice, the RO could 
clarify the veteran's wishes as to representation and a 
hearing, and so that the veteran could be given another VA 
examination.  Substantial compliance having been completed, 
the case has been returned to the Board.


FINDINGS OF FACT

1.  The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by combat-
related nightmares, memory and concentration problems, and 
reflection upon his experiences in Vietnam resulting in 
occupational and social impairment with reduced reliability 
and productivity. 

2.  The manifestation of the veteran's PTSD is without 
demonstration of symptoms such as suicidal ideation; obsessed 
rituals; illogical, obscure, or irrelevant speech; near-
continuous panic affecting his ability to function; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships as opposed to difficulty in doing so.





CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for an initial 50 percent rating, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an August 2003 letter, which was issued before initial 
consideration of the claim on appeal.  Initially, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for PTSD.  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
(i.e., increased rating) following the issuance of the rating 
decision that awarded the underlying claim, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  This was completed, when 
VA issued a statement of the case in May 2004 wherein it 
provided the veteran with the evidence necessary to establish 
a higher evaluation for PTSD.  

As to the August 2003 letter, VA informed the veteran of the 
types of evidence needed in a claim for a service connection.  
It also told him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
notice of the last two elements; however, the Board finds no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of the degree of 
disability.  As the veteran is being granted an increase, 
effective date information will be provided before such date 
is assigned.  Thus there is no prejudice in proceeding.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

The veteran contends that his June 2006 VA examination was 
inadequate.  He asserts that when he would start talking 
about a subject, the examiner would cut him off and say "ok 
ok."  The reported findings in the examination report are 
sufficiently detailed with recorded history, clinical 
findings; to include an assessment of the veteran's memory 
problems, affect, judgment, anger and rage; and pertinent 
diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's PTSD.  There are other pertinent records on 
file and they are consistent with the exam results.  For 
example, the veteran's October 2003 examination, while 
lacking some assessments (addressed in the Board's April 2006 
remand), shows similar findings.  As such, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
	
Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After reviewing the record and the relevant rating criteria, 
it is concluded that an initial 50 percent rating, but no 
more, is warranted for the veteran's service-connected PTSD.  
The most recent VA exam suggests that a 50 percent rating is 
possibly in order.  The recent VA examiner, in June 2006, 
described the veteran's industrial capacity and social 
function as moderately to severely impaired, and assigned a 
GAF score of 50.  The examiner also reported significant 
problems with memory and concentration. 

The veteran has stated that his temper and memory have cost 
him customers.  He has reported that he is a loner, that he 
experiences road rage, and that he often has problems with 
his wife.  He also reports frequent nightmares, and his wife 
stated that she is sometimes awakened by his screaming during 
his nightmares.  She also stated that he is easily startled, 
he checks doors in his house and often does not participate 
in conversations; rather, he stares off into space.  
Furthermore, the veteran has reported that he usually leaves 
work early and goes home, sits and looks out the window, and 
thinks about all the things that happened in Vietnam.  The 
veteran reportedly does this, missing work, for approximately 
15 hours per week.  The veteran's medical examinations appear 
to support the veteran's contentions.  

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation.  Overall, the evidence shows that there 
is a question as to which of the two evaluations should 
apply, 30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under Diagnostic Code 9411 is 
warranted.  38 C.F.R. § 4.7.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for an 
increased rating in excess of 50 percent.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  First, 
the Board has determined that the increase to 50 percent is 
warranted by the reasonable-doubt doctrine.  Second, the 
Board would point out that there is simply no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating.  For example, symptoms such as suicidal ideation, 
obsessional rituals which interfere with routine tasks, 
spatial disorientation, near-continuous panic, or other 
symptoms set out for the 70 percent rating are not shown.  

The October 2003 VA examination shows that the veteran had a 
moderate impairment of his industrial capacity and social 
functioning, and the examiner assigned a GAF score of 60.  
The examiner stated there were no obsessions, but that the 
veteran did compulsively check the locks around the house at 
night repeatedly.  It was also reported that the veteran 
denied suicidal ideation, and reported no panic attacks.

The June 2006 VA examiner reported that the veteran did not 
appear to be delusional or psychotic, and that he sometimes 
has a panic attack when he is in a crowd.  He reportedly had 
poor eye contact, and at times his speech was rapid and 
rambling.  However, the examiner did point out that the 
veteran appeared to have considerable insight into the source 
of his feelings.  The examiner also reported that the veteran 
was oriented to time, place, and person.  

The Board has taken into account the GAF scores assigned to 
the veteran in its determination that the veteran warrants no 
more than a 50 percent evaluation.  Although GAF scores do 
not fit neatly into the rating criteria, they are evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994).  

The veteran has been assigned GAF scores of 50 and 60.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).  

The range for the veteran's June 2006 score of 50 
contemplates many symptoms, such as suicidal ideation and 
severe obsessional rituals.  The examiner gave no indication 
that the veteran experiences these symptoms, and it would not 
be fitting for the Board to assume that the examiner meant 
that the veteran met every symptom listed under that GAF 
score, and the Board will not do so.  The clinical findings 
reported in the medical records that pertain to the veteran 
are accorded more probative value, as they are specific to 
the veteran.  For example, when reporting the veteran's GAF 
score, the examiner immediately explained that the veteran 
had significant problems with memory and concentration and 
that he had moderately to severe impairment in terms of his 
industrial capacity and social functions.  He also reported 
that the veteran rarely sees anyone besides his wife.  These 
findings appear to be an explanation for the score assigned.  
The Board also notes that the veteran's June 2006 score was 
at the very high end of the range discussed above, and that a 
GAF score assigned earlier was a full 10 points higher. 

The veteran clearly has a significant disability; however, 
this ability does not rise to the level contemplated in the 
70 percent evaluation.  The evidence of record does not show 
the more impaired thought processes and behavior associated 
with a 70 percent evaluation under Diagnostic Code 9411.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an initial 
evaluation in excess of 50 percent for PTSD, and in this 
regard there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.  

In view of the holding in Fenderson, supra, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected PTSD, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed his original 
claim for service connection has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.

Finally, the Board notes that it does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) is in order.  
The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 




ORDER

An initial 50 percent rating, but no more, is granted for 
post-traumatic stress disorder.  The appeal is allowed to 
this extent subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


